Title: To Alexander Hamilton from William C. Bentley, 18 August 1799
From: Bentley, William C.
To: Hamilton, Alexander


          
            Major Genl. Hamilton
            Sir
            Richmond 18th Augt. 1799
          
          When the 4. Mos. pay was forwarded for the Officers, no pay was contemplated for those who might be appointed to Succeed the Staff of the line nor for the Medical Staff; all of those will expect it, & some have made application; If an Advance to them is Contemplated, I would wish that Orders were given for it. A pay roll has been spoken of by some of the Officers, and some of the recruits are in expectations of receiving pay; I shall be glad to be advised on that head. How are the officers to be reimbursed for money paid for hired Music, postage of letters &c.? this first item has been a considerable tax on the Officers, for most of them have exceeded the sum allowed, and some have paid double.
          I am with every sentiment of respect Your Mo: Obt.
          
            W. Bentley
          
        